Citation Nr: 0944907	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Additional evidence was submitted by the veteran in June 
2007, following certification of the appeal to the Board.  
The veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2009).  The 
additional evidence, which consists of a statement written by 
the veteran and submitted by a member of Congress, asserts 
contentions that were previously considered by the RO.  
Therefore, the Board finds that the evidence is duplicative 
of information already presented and is therefore not 
pertinent.  Accordingly, referral to the RO for initial 
review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that tinnitus was related to noise exposure in service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the veteran was sent a VCAA letter in October 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied and no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was also afforded a VA medical 
examination in January 2006.  The Board notes that the 
veteran asserted in his Notice of Disagreement that all the 
service records were not obtained.  After a review of the 
service records, however, the Board finds that there does not 
appear to be any records missing.  Records from Ft. 
Leavenworth and from treatment in Vietnam, which the veteran 
requested that the RO obtain, were included in the service 
treatment records associated with the claims file.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In this case, the Veteran asserts that he was exposed to 
excessive noise levels in service.  The DD Form 214 shows 
that the veteran was assigned to field artillery in service.  
The Board notes that the veteran's assertion of noise 
exposure, including artillery fire, is consistent with his 
military occupational specialty in service.  In spite of this 
likely noise exposure, the service treatment records do not 
show complaints of or treatment for tinnitus.  The service 
treatment records do not show that the veteran reported 
problems with tinnitus at separation from service.  The 
separation examination also does not show complaints of 
tinnitus.  Furthermore, the physical examination clinically 
evaluated the Veteran's ears as normal.  

After service, the Veteran was diagnosed with tinnitus.  In 
the January 2006 VA Audiological examination, the examiner 
noted the Veteran's noise exposure in service and diagnosed 
the veteran with constant bilateral tinnitus.  The examiner 
also noted that the Veteran did not have occupational noise 
exposure after service.  The Veteran noted that the date of 
onset was during his service in Vietnam.  After physical 
examination of the veteran, the examiner concluded that the 
audiometric configuration was not consistent with noise 
induced hearing loss.  The examiner noted that while the 
Veteran reported numerous illnesses and conditions during 
service, he did not have complaints of hearing loss or 
tinnitus in service.  The examiner could not be 50 percent or 
more certain that hearing loss was related to service.  
Therefore, it was not as likely as not that hearing loss or 
tinnitus resulted from acoustic trauma in service.  

Although the Veteran has a current diagnosis of tinnitus, the 
medical evidence does not show that it is related to service.  
The Board notes the lack of objective medical evidence 
showing tinnitus during and after service.  There is no 
evidence of record depicting treatment for or complaints of 
tinnitus after service until the Veteran's claim in 2005.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  As such, 
there is no medical evidence of continuity of symptomatology.  

There is also no objective medical evidence of record to the 
contrary of the VA examiner's opinion.  The Board notes that 
the examiner fully examined the Veteran, provided an opinion 
and a thorough reasoning for the opinion reached.  The Board 
finds that the VA opinion is adequate.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (an adequate 
examination is based upon consideration of the Veteran's 
prior medical history and examinations, and also describes 
the disability, in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).  
The examiner also provided a rationale for his conclusion.  
As such, the Board finds the VA examination probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  As the medical evidence of 
record does not show that tinnitus is related to an incident 
or disease in service, or to noise exposure in service, 
service connection is not warranted.  

The Board acknowledges the Veteran's statements that tinnitus 
has been constant since service.  The Veteran is competent to 
assert when his tinnitus began.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); See also Charles v. Principi, 16 Vet. 
App 370, 374-75 (2002) (veteran was competent to testify to 
in-service acoustic trauma, in-service symptoms of tinnitus, 
and post-service continuous symptoms of tinnitus "because 
ringing in the ears is capable of lay observation").  The 
Board finds, however, that the supporting medical evidence 
does not support his assertion.  Specifically, the VA 
examiner found that the audiometric configuration was not 
consistent with noise exposure.  Competent lay testimony 
"can be rejected only if found to be mistaken or otherwise 
deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  In this case, the Board finds that the 
Veteran's lay statements are not credible and are outweighed 
by the service treatment records, the lack of post-service 
evidence of tinnitus and the VA medical opinion.  

The Board has considered the veteran's contention that a 
relationship exists between tinnitus and service.  However, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in service-
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In conclusion, tinnitus was not shown in the service 
treatment records.  Additionally, the lack of evidence 
between service and the Veteran's claim in 2005 is probative.  
The Board also finds that the VA examiner's conclusion 
outweighs the veteran's assertions.  Simply, the medical 
evidence during service and after service does not support 
the Veteran's contentions.  

As the preponderance of the objective medical evidence is 
against this claim, the evidence is not in a state of 
relative equipoise.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


